Exhibit 10.2

February 14, 2007

Mr. Mike Gangel

Chad, Inc.

19950 W. 161st Street

Olathe, Kansas 66062

Dear Mike:

This is to confirm the substance of our discussions to date with respect to the
acquisition by Chad, Inc. (“Chad”) of certain Assets (as defined below) of
eMerge Interactive, Inc. (“eMerge”) and certain related transactions described
below.

The parties anticipate that as soon as practicable after receipt of a
fully-executed copy of this non-binding term sheet (this “Term Sheet”) from
Chad, eMerge will commence a voluntary case (the “Bankruptcy Case”) under
Chapter 11 of the “Bankruptcy Code” (11 U.S.C. §§ 101-1330, as amended). Except
as otherwise ordered by the United States Bankruptcy Court for the Southern
District of Florida (the “Bankruptcy Court”), eMerge and Chad shall cooperate in
good faith to obtain such Bankruptcy Court orders as may be necessary to effect
the Agreement (as hereinafter defined) as soon as practicable following the
commencement of the Bankruptcy Case. If eMerge does not commence the Bankruptcy
Case, then the parties will revise this Term Sheet accordingly to allow for the
Agreement to reflect the sale of the Assets to Chad outside of bankruptcy.

Although it is the intent of eMerge and Chad that our discussions initially
proceed based on this Term Sheet, the terms contained herein have not been
agreed to by the parties, are not binding on the parties and are not intended to
create rights in favor of the parties with respect to the proposed transaction
discussed herein. The terms contained in this Term Sheet are not an exhaustive
list and additional terms and conditions may be added by the parties. The
obligations of the parties to consummate the transaction shall be subject in all
respects of the negotiation, execution and delivery of a definitive purchase
agreement (the “Agreement”) and the approval of any applicable regulatory
authorities including, but not limited to, the Bankruptcy Court.

eMerge and Chad have agreed to negotiate, in good faith, with the objective of
executing the Agreement on substantially the following terms and conditions:

 

  1. Buyer and Seller. In the proposed transaction, Chad will be the buyer
(“Buyer”), and eMerge will be the seller (“Seller”).

 

  2. Purchase Price; Purchased Assets.

 

  (a) Purchase Price. Chad shall purchase the Assets for $250,000 in cashier’s
check or bank transfer payable on the closing date.

 

  (b)

Purchased Assets. For purposes of this Term Sheet, “Assets” shall mean (i) all
of eMerge’s right, title and interest in, to and under those assets, listed on



--------------------------------------------------------------------------------

 

Schedule A attached hereto, used primarily in developing and carrying out the
business of sales and maintenance of contamination detection equipment,
including, but not limited to, the Carcass Inspection System (“CIS”), the SOLO
handheld devices and the VerifEYE derivatives (the “VerifEYE Business”),
(ii) those agreements listed on Schedule B attached hereto and (iii) any and all
payments (the “Advance Deposit”) received from InterMarche’ for delivery of a
CIS to InterMarche’. The Assets will include all of the assets and contract
rights necessary as of the closing date for the operation of the Assets in the
ordinary course in accordance with eMerge’s past practice. eMerge will use its
commercially reasonable efforts to assist Chad in supporting assignment of the
contracts listed on Schedule B attached hereto from eMerge to Chad; provided,
however, that eMerge will not in any way be liable to Chad in any respect for
any failure to assign the contracts listed on Schedule B attached hereto from
eMerge to Chad. The Assets will be transferred to Buyer free and clear of any
interests pursuant to Section 363(f) of the Bankruptcy Code.

 

  3. Liabilities. The parties agree that Buyer will not assume any liabilities
of eMerge as part of this transaction (including, without limitation, any
long-term debt, tax liabilities or other known or unknown fixed or contingent
liabilities), except the Liabilities (as hereinafter defined). The parties
expect that the “Liabilities” will be limited to (a) liabilities relating to
periods from and after the closing date under those leases and contracts
included in the Assets and (b) those liabilities listed on Schedule C and
Schedule D attached hereto. The amount of the liabilities under Section 3(b)
above paid by Buyer to eMerge shall not exceed the greater of: (i) amount of the
Advance Deposit as defined in Section 2(b)(iii) above, or (ii) $150,000.

 

  4. Timetable; Closing.

 

  (a) As soon as practicable following eMerge’s receipt of a written acceptance
of this Term Sheet, (i) the parties will begin negotiations with respect to the
Agreement and (ii) the parties will begin to prepare any necessary governmental
and regulatory filings with respect to the proposed transaction. The Agreement
will be in form and substance satisfactory to both parties.

 

  (b) eMerge and Chad will assist each other in completing any necessary
governmental and regulatory filings related to the transactions contemplated
herein.

 

  (c) The parties anticipate that closing of the proposed transaction will take
place as soon as possible following entry on the docket of an order by the Clerk
of the Bankruptcy Court as to which the time for filing a notice of appeal or
petition for certiorari, or request for reargument or further review or
rehearing shall have expired. It is anticipated that closing will occur as soon
as is practicable following approval of the sale transaction by the Bankruptcy
Court.



--------------------------------------------------------------------------------

  (d) The liabilities paid by Buyer to eMerge, as described in Section 3(b)
above, shall be paid in check or bank transfer by Buyer to eMerge upon the
release of the Advance Deposit by InterMarche’, or by the bank holding the
Advance Deposit, but in any event no later than May 25, 2007. For the avoidance
of doubt, it is the intent of the parties that Buyer shall pay eMerge for all
liabilities described in Section 3(b) above no later than May, 25, 2007,
regardless of whether an Advance Deposit has been received and regardless of
whether an Advance Deposit has been released.

 

  5. Certain Terms of the Agreement.

 

  (a) Representations and Warranties. The Agreement will contain limited
representations and warranties, consistent with the sale of a business under
bankruptcy proceedings, and the Agreement will provide that the approval of the
Bankruptcy Court will be a condition to closing of Seller’s obligation to sell
the Assets to Buyer.

 

  (b) International Sales. The Agreement will contain provisions dealing with
the sales and distribution of products outside the United States that are
satisfactory to both parties.

 

 

6.

Technical Solutions Group, Inc. Agreements. Buyer shall use its commercially
reasonable efforts to negotiate agreements with Technical Solutions Group, Inc.
to provide for (i) the maintenance and support for equipment required under the
Cargill Customer Agreements in accordance with the Cargill Customer Agreements
and (ii) royalty payments from Technical Solutions Group, Inc. to Chad for the
use by Technical Solutions Group, Inc. of that certain Neural Patent (applied
for) as identified on Schedule A hereto. Seller shall use its commercially
reasonable efforts to assist Technical Solutions Group, Inc. in negotiating an
agreement with its current landlord, Waldo Development, to lease approximately
2900 square feet of office space at eMerge’s current facility located at 10305
102nd Terrace in Sebastian, Florida.

 

  7. Transition Services Agreement. The parties contemplate that they will enter
into a transition services agreement pursuant to which Seller will provide
certain post-closing payroll, human resources administration and management
information systems administrative services to Buyer, consistent with those
provided in connection with the current operation of the Assets, for an
agreed-upon period after closing at Buyer’s expense.

 

  8. Disclosure. Buyer and Seller hereby confirm that they, and their respective
agents, will keep the existence and contents of this Term Sheet strictly
confidential in the event that Buyer decides not to execute a copy of this Term
Sheet.

 

  9. Fees and Expenses. Each of the parties hereto shall be responsible for its
own fees, costs and expenses incurred in connection with the drafting,
negotiation and execution of the Agreement and the related transactions
contemplated therein and discussed herein.



--------------------------------------------------------------------------------

  10. Effect of Term Sheet. It is understood and acknowledged that this Term
Sheet shall not be deemed to be a legally binding agreement between the parties
for any purpose, except for Section 8 hereof, which is intended to be, and is, a
legally binding agreement between the parties hereto upon your acceptance below.
This Term Sheet constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes all prior agreements, understandings,
negotiations and discussions of the parties, whether oral or written, with
respect to the subject matter hereof.

If Chad accepts this Term Sheet as an accurate reflection of our current mutual
understanding of the proposed transaction and of our good faith intent to move
forward to negotiate the Agreement covering the proposed transaction discussed
herein, please indicate Chad’s concurrence by signing the enclosed copy of this
Term Sheet and return a fully-executed copy to us as soon as possible.

Very truly yours,

 

eMERGE INTERACTIVE, INC. By:  

/s/ DAVID C. WARREN

Name:   David C. Warren Title:   President & CEO

ACCEPTED AND AGREED:

 

CHAD, INC. By:  

/s/ MICHAEL G. GANGEL

Name:   Michael G. Gangel Title:   President

DATE: February 14, 2007